       MAGISTRATE JUDGE NEWBERN COURTROOM MINUTES FOR CRIMINAL PROCEEDINGS
                               by VIDEOCONFERENCE

U.S.A. v.
                                                      V
                                                                                  No.   21-   m -i-1iq q
ATTORNEY FOR GOVERNMENT:                  60L Ao,0+M1n\1
ATTORNEY FOR DEFENDANT:                  Henni L-eu-enfi,,5                               AFPD      Panel     Retained

PRETRIAL SERVICES/PROBATION OFFICER:

INTERPRETER NEEDED?             YES            LANGUAGEANTE RPRETER:
                                               ❑ PRESENT       ❑ ON TELEPHONE

   Defendant consents to Initial App. and ❑ All future hearings before the Magistrate Judge by video conference.

   INITIAL APPEARANCE ❑ ON A SUMMONS 1( ARRESTED ON:                                 -7 / 21 / 2 1
       DEFENDANT HAS A COPY OF:                                                            Pt'04i0;dna\ Complain~-
       ❑ Complaint ❑ Indictment ❑ Information ❑ Supervised Release Pet. $ Other fXiZAaition          " ,(Tani ffam So ih
       ❑ Defendant advised of the charges and the maximum penalties ❑ Defendant has a copy of notice of rights            CG\
      ,Q-Defendant advised of right to counsel                 XCounsel retained
       ❑ Defendant sworn and/or certified under penalty of perjury and financial affidavit filed        ❑ FPD Appointed
      3;;Defendant advised of right to silence
       ❑ Defendant advised of right to Consular notification
       ❑ GOVERNMENT and DEFENDANT advised of Due Process Protections Act of 2020
       ❑ Defendant advised of right to preliminary hearing               ❑ Defendant waived preliminary hearing
      ~"overnment motion for detention                                   ❑ Defendant temporarily detained
       ❑ Defendant waived detention hearing                              ❑ ICE detainer on defendant
       D~Defendant reserved right to hearing in future                  ❑ Defendant to be returned to State custody
       defendant to remain in Federal custody                           ❑ Defendant waived rights under IAD
       ❑ Defendant remain on current conditions of supervised release
       ❑ Defendant ordered to psychological/psychiatric evaluation
       ❑ Defendant released on:
              ❑ Own recognizance with conditions of release ❑ standard ❑ special
              ❑ Appearance bond in the amount of:
              ❑ Property bond [description of property]:
       ❑ RULE 5 - Defendant advised of right to identity hearing        ❑ Defendant waived identity hearing
       ❑ RULE 5 - Defendant reserved right to have preliminary hearing in District of Prosecution
       ❑ RULE 5 - Defendant elected to have detention hearing in District of Prosecution
       ❑ RULE 5 - DEFENDANT ADVISED OF RIGHT TO RULE 20 TRANS ER
 1                                                      CONTINUED TO:         9 i 12- t a 3             00 ~. rv..
          t4C             0       ftvlc~
❑ GRAND JURY WAIVED IN OPEN COURT                      [Defendant sworn and advised of rights by Court]
❑ ARRAIGNMENT
       ❑ Defendant acknowledges he/she has copy of Indictment/Information ❑ Court advised Def, of penalties
       ❑ Defendant waives reading thereof              ❑ Indictment/Information read to defendant by Judge
       PLEA: ❑ GUILTY         ❑ NOT    GUILTY          ❑ Defendant intends to plead guilty and case referred to DJ




       DATE:   - 7 / 2I        I2.1                    TOTAL TIMM.             13 YYl i v-,
       BEGIN TIME:             :3                      END TIME:               : 52      . ►~ .
       Digitally Recorded

       Form Revised 2/9/2018                        Pagel of I
            Case 3:21-mj-04149 Document 8 Filed 07/21/21 Page 1 of 1 PageID #: 117
